     Case 3:17-cv-00334-RCJ-CLB Document 72 Filed 03/26/21 Page 1 of 1



1
2
3
4                              UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6     DEREK KIRK,                                       Case No. 3:17-CV-00334-RCJ-CLB
7                        Plaintiff,                      ORDER
8            v.
9     NEVADA DEPARTMENT OF
      CORRECTIONS, et al,
10
                   Defendants.
11    ____________________________/
12
            On February 26, 2021, defendants filed a motion for summary judgment (ECF No.
13
     70). Plaintiff was given notice of the motion pursuant to the requirements of Klingele v.
14
     Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.
15
     1998) (ECF No. 71). To date, plaintiff has failed to file an opposition.
16
            The court will sua sponte grant plaintiff one extension of time to Thursday, April
17
     8, 2021 to file an opposition to the motion for summary judgment. No further extensions
18
     of time shall be granted. If plaintiff fails to file an opposition, the motion will be submitted
19
     to the court for decision as unopposed.
20
            IT IS SO ORDERED.
21
                    March 26, 2021
            DATED: _____________________
22
                                                 ____________________________________
23                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
